ORDER
PER CURIAM.
Plaintiff, Combined Communications Corp., appeals from a judgment of the trial court denying plaintiff’s constitutional challenge to an ordinance enacted by defendant, City of Peerless Park, Missouri. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An opinion would have no prece-dential value. However, the parties have been provided with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed. Rule 84.16(b).